Citation Nr: 0801063	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  04-02 114	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating for conjunctivitis, 
currently rated as 10 percent disabling.

2.  Entitlement to an increased rating for acneform 
dermatitis, currently rated as 10 percent disabling.

3.  Entitlement to an increased rating for ethmoid sinusitis, 
currently rated as 10 percent disabling.

4.  Entitlement to an increased rating for mechanical low 
back pain, rated as noncompensably disabling prior to October 
10, 2002, and currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The veteran had active service from October 1991 to October 
1995.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) St. Petersburg, Florida, Regional 
Office (RO).   

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC) in Washington, DC.  VA will notify the appellant 
if further action is required.


REMAND

The Board finds that additional development of evidence is 
required.  In a statement in support of claim dated in July 
2006, the veteran reported having ongoing treatment at the VA 
Dorn Hospital in Columbia, South Carolina.  He asserted that 
he had treatment between January 2005 and August 2006.  The 
most recent medical evidence that is contained in the claims 
file, however, is dated in December 2005.  Thus, there appear 
to be additional treatment records that have not been 
obtained.  

Recent treatment records would be relevant to the increased 
rating issues on appeal.  VA will make as many requests as 
are necessary to obtain relevant records from a Federal 
department or agency.  These records include but are not 
limited to military records, including service medical 
records; medical and other records from VA medical 
facilities; records from non-VA facilities providing 
examination or treatment at VA expense; and records from 
other Federal agencies, such as the Social Security 
Administration.  VA will end its efforts to obtain records 
from a Federal department or agency only if VA concludes that 
the records sought do not exist or that further efforts to 
obtain those records would be futile.  Cases in which VA may 
conclude that no further efforts are required include those 
in which the Federal department or agency advises VA that the 
requested records do not exist or the custodian does not have 
them.  38 C.F.R. § 3.159 (2007).  

The veteran has also reported having treatment for a skin 
condition by a private physician, Dr. Morgan, from January 
2006 to the present date.  Requests for those records should 
also be made.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. 
§ 3.159(c)(4).  VA has an obligation to afford claimants for 
disability benefits a thorough, contemporaneous examination 
when necessary to evaluate a disability. 38 U.S.C.A. § 
5103A(d) (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159(c)(4); Littke v. Derwinski, 1 Vet. App. 90 (1990).  
In his substantive appeal statement dated in August 2005, the 
veteran asserted that he should be reexamined.  The Board 
notes that a substantial amount of time has passed since the 
veteran's most recent VA examinations.  The most recent VA 
eye examination was conducted over five years ago in February 
2002.  The most recent VA sinus examination was conducted 
over three years ago in August 2004.  The most recent skin 
disease examination was also conducted in August 2004.  In 
addition, the examiner noted that no claims file was 
available for review.  The United States Court of Appeals for 
Veterans Claims (Court) has emphasized the need for a 
disability evaluation examination report to be based on a 
full and accurate understanding of a veteran's history.  See 
Green v. Derwinski, 1 Vet.App. 121 (1991).  

Regarding the back claim, the Board notes that the most 
recent spine examination was conducted over four years ago in 
November 2003.  In addition, that examination report does not 
include all information necessary to judge the severity of 
the disorder under the revised criteria for rating 
disabilities of the spine, the Formula for Rating 
Intervertebral Disc Syndrome Based on Incapacitating Episodes 
and the General Rating Formula for Diseases and Injuries of 
the Spine. 38 C.F.R. § 4.71a (2007).  In light of the 
foregoing, the Board concludes that additional examinations 
are warranted.

Finally, there are some documents contained in the claims 
file that appear to pertain to a different veteran with the 
same name but a different Social Security number, possibly 
the veteran's father.  The RO should review the entire file 
and correct this problem.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should review the entire 
claims file and take appropriate action 
to correct the mistaken filing of 
documents pertaining to another person 
that does not appear to be the veteran.

2.  The RO should afford the veteran an 
opportunity to identify all providers who 
have treated him since 2005.  The RO 
should then obtain all recent medical 
treatment records from the VA facility, as 
well as any records from private care 
providers.  

3.  The veteran should be afforded a VA 
orthopedic examination for the purpose of 
assessing the severity of the service-
connected disability of the lumbar spine.  
All required tests and studies should be 
accomplished.  The claims folder should 
be made available to the examiner for 
review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the 
examination report.  The examiner should 
comment on the functional limitations, if 
any, associated with the veteran's 
service-connected spine disorder.  All 
findings necessary to evaluate the 
veteran's spine disorder under the 
revised Formula for Rating Intervertebral 
Disc Syndrome Based on Incapacitating 
Episodes, as well as the new General 
Rating Formula for Diseases and Injuries 
of the Spine should be provided.  

4.  The veteran should be scheduled for 
a VA skin disorders examination to 
ascertain the extent and severity of the 
service-connected skin disorder.  The 
claims folder should be made available to 
the examiner for review in conjunction 
with the examination, and the examiner 
should acknowledge such review in the 
examination report.  Any necessary tests 
and studies should be performed.  Color 
photographs of the involved areas should 
be included in the report.  It is 
requested that the examiner obtain a 
detailed medical and occupational 
history.  The examiner is also requested 
to indicate what percentage of the 
entire body, and what percentage of the 
exposed areas is affected by the 
service-connected skin disorder and 
whether antibiotic, systemic therapy, or 
other immunosuppressive drugs is 
required and, if so, indicate the 
frequency and length of said therapy.  
The claims folder and a copy of this 
remand must be made available to the 
examiner.

5.  The veteran should be afforded a 
nose/sinus disorders examination to 
determine the severity of his sinusitis.  
The claims folder should be made 
available to the examiner for review in 
conjunction with the examination, and the 
examiner should acknowledge such review 
in the examination report.  All necessary 
studies should be conducted.  The 
examiner should state the number of 
incapacitating and nonincapacitating 
episodes of sinusitis in a year and 
whether the veteran experiences 
headaches, pain, and purulent discharge 
or crusting associated with sinusitis.  

6.  The veteran should be afforded an eye 
diseases examination.  The claims folder 
should be made available to the examiner 
for review in conjunction with the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  The examiner should specify 
whether the conjunctivitis is currently 
active, and whether the disorder results 
in any impairment of vision.  

7.  The AOJ should review the examination 
reports to determine if they are in 
compliance with this REMAND.  If any 
report is deficient in any manner, it 
should be returned, along with the claims 
file, for immediate corrective action.

8.  Thereafter, the AOJ should 
readjudicate the appellant's claims.  If 
the benefits sought on appeal remain 
denied, the appellant should be provided 
a supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2007).


_________________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


